Name: 98/491/EC: Council Decision of 20 July 1998 on the conclusion of the Agreement between the European Community and the Russian Federation on trade in textile products initialled on 28 March 1998
 Type: Decision
 Subject Matter: Europe;  European construction;  leather and textile industries
 Date Published: 1998-08-10

 10.8.1998 EN Official Journal of the European Communities L 222/1 COUNCIL DECISION of 20 July 1998 on the conclusion of the Agreement between the European Community and the Russian Federation on trade in textile products initialled on 28 March 1998 (98/491/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence, thereof, Having regard to the proposal from the Commission, Whereas, the Commission has negotiated on behalf of the Community a bilateral Agreement with the Russian Federation on trade in textile products covered by Chapters 50 to 63 of the Combined Nomenclature initialled in Brussels on 28 March 1998; Whereas, Council Decision 98/379/EC (1), provided for provisional application of the initialled Agreement subject to reciprocal provisional application by the Russian Federation; Whereas the Russian Federation was not in a position to apply the initialled Agreement on a provisional basis; Whereas it was agreed with the Russian Federation that the Agreement would be applied on a provisional basis as from the date of its signature; Whereas this bilateral Agreement should be approved and signed on behalf of the European Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Russian Federation on trade in textile products shall be approved on behalf of the Community. In accordance with Article 6(1) of the Agreement, the Agreement shall be applied on a provisional basis as from the date of its signature by both Parties. The text of this Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement referred to in Article 1 in order to bind the Community. The Commission shall, on behalf of the Community, give the notification provided for in Article 6(1) of the Agreement. Done at Brussels, 20 July 1998. For the Council The President W. MOLTERER (1) OJ L 169, 15.6.1998, p. 1. AGREEMENT between the European Community and the Russian Federation on trade in textile products THE EUROPEAN COMMUNITY, of the one part, and THE RUSSIAN FEDERATION of the other part, hereinafter referred to as the Parties, DESIRING to promote, with a view to permanent cooperation and in conditions providing for predictability of trade, the mutual expansion and orderly and equitable development of trade in textile products between the European Community (hereinafter the Community) and the Russian Federation (hereafter Russia), RESOLVED to take the fullest possible account of the serious economic and social problems at present affecting the textile industry in both the Community and Russia, HAVING REGARD to the objectives and provisions of the Partnership and Cooperation Agreement between the European Communities and their Member States and the Russian Federation (hereinafter referred to as the Partnership and Cooperation Agreement) which entered into force on 1 December 1997, BEARING IN MIND Russia's process of accession to the Word Trade Organisation (WTO), HAVE AGREED AS FOLLOWS: Article 1 1. The Parties confirm that the provisions of the Partnership and Cooperation Agreement shall apply to trade in the textile and clothing products (hereinafter referred to as textile products) listed in Annex I save where this Agreement makes specific provision concerning such products. 2. The cooperation between the textile and clothing industries in the Community and in Russia and the elimination of the quantitative restrictions in trade in textiles and clothing is the fundamental objective of this Agreement. 3. All quantitative restrictions currently applied to trade in textile products originating in either Party shall be eliminated on 1 May 1998. 4. The Parties hereby agree that no new quantitative restrictions on trade between the Community and Russia in the textile and clothing products listed in Annex I shall be introduced save as is provided in this Agreement. Article 2 1. The classification of the products covered by this Agreement and imported into the Community is based on the tariff and statistical nomenclature of the Community (hereinafter called the Combined Nomenclature or, in abbreviated form, CN) and any amendments thereof. The products nomenclature of foreign economic activity (hereinafter called in abbreviated form TN VED SNG) shall be applied to the classification of goods for imports of those products into Russia. 2. The Parties agree that the introduction of changes, such as changes in practices, rules, procedures, and categorisation of textile products, including those changes relating to the Harmonised System and the Combined Nomenclature and the TN VED SNG in respect of the products set out in Annex I should not affect the balance of rights and obligations between the Parties under this Agreement; should not adversely affect the access available to a Party; should not impede the full utilisation of such access, or disrupt trade under this Agreement. The Party initiating any such changes shall inform the other Party before their entry into force. 3. The origin of the products covered by this Agreement and imported into the Community shall be determined in accordance with the rules of origin in force in the Community. The origin of the products covered by this Agreement and imported into Russia shall be determined in accordance with the rules of origin in force in the Russian Federation. The Parties shall notify each other of any amendments to the respective rules of origin. Article 3 1. Without prejudice to the provisions of Article 4, imports of textile products from the territory of either Party may only be made subject to quantitative restraint in accordance with Article 17 of the Partnership and Cooperation Agreement. 2. For a period of three years following the date on which this Agreement enters into application:  the level of any quantitative restraint fixed under the provisions referred to in paragraph 1 in respect of imports of textile products shall be set at a level not lower than the actual level of exports or imports from the Party concerned during the 12-month period terminating two months preceding the month in which the request for consultation was made or the date on which the measures were introduced,  for those categories of textile products previously subject to quantitative limits and set out in Annex II, any quantitative restraint fixed under the provisions referred to in paragraph 1 for category of products shall be set at a level not lower than the level of the 1997 quota for the category in question and shall not be triggered until imports into the Community of products of Russian origin of that category have reached 5 % of the total imports into the Community for that category. 3. The Parties agree to consult fully, pursuant to Article 5 in the event of the application of this Article. Article 4 1. Circumvention by transhipment, re-routing, false declaration concerning country or place of origin, and falsification of official documents, frustrates the effective functioning of this Agreement. Accordingly, the Parties will establish the necessary legal provisions and/or administrative procedures to address and take action against such circumvention. The Parties, consistent with their domestic laws and procedures, will cooperate fully to address problems arising from circumvention. 2. Should either Party believe that this Agreement is being circumvented by transhipment, re-routing, false declaration concerning country or place of origin, or falsification of official documents, and that no, or inadequate, measures are being applied to address and/or to take action against such circumvention, the Party should consult with the other with a view to seeking a mutually satisfactory solution. Such consultations should be held promptly, and within 30 days when possible. 3. The Parties will take necessary action, consistent with their domestic laws and procedures, to prevent, to investigate and, where appropriate, to take legal and/or administrative action against circumvention practices within their territory. The Parties agree to cooperate fully, consistent with their domestic laws and procedures, in instances of circumvention or alleged circumvention of this Agreement, to establish the relevant facts in the places of import, export and, where applicable, transhipment. Such cooperation, consistent with domestic laws and procedures, will include: investigation of circumvention practices which increase restrained exports to the territory of the Party maintaining such restraints: exchange of documents, correspondence, reports and other relevant information to the extent available; and facilitation of plant visits and contacts, on request and on a case-by-case basis. The Party should endeavour to clarify the circumstances of any such instances of circumvention or alleged circumvention, including the respective roles of the exporters or importers involved. 4. Where, as a result of investigation, there is sufficient evidence that circumvention has occurred (e.g. where evidence is available concerning the country or place of true origin, and the circumstances of such circumvention) the Parties shall take appropriate action, to the extent necessary to address the problem. Also, where there is evidence of the involvement of the territory of either Party through which goods have been transhipped, such action may include the introduction of restraints with respect to the Party concerned. Any such actions, together with their timing and scope, may be taken after consultations held with a view to arriving at a mutually satisfactory solution between the Parties. The Parties may agree on other remedies in consultation. 5. False declaration concerning fibre content, quantities, description or classification of mechandise also frustrates the objective of this Agreement. Where there is evidence that any such false declaration has been made for purposes of circumvention, the Parties shall take appropriate measures, consistent with domestic laws and procedures against the exporters or importers involved. Should either Party believe that this Agreement is being circumvented by such false declaration and that no, or inadequate, administrative measures are being applied to address and/or to take action against such circumvention, that Party should consult promptly with the other with a view to seeking a mutually satisfactory solution. This provision is not intended to prevent Parties from making technical adjustments when inadvertent errors in declarations have been made. 6. In order to facilitate the cooperation provided for under this Article, Russia undertakes to issue automatic export authorisations according to the relevant Russian legislation in respect of exports of textile products previously subject to quantitative limits and set out in Annex II. For those categories subject to the issue of export licences the competent authorities of the Community will issue import authorisations only on the presentation of export authorisations issued by the competent Russian authorities. Russia undertakes to transmit, on a weekly basis, information on quantities covered by the automatic export authorisations referred to above. This may be carried out by way of an electronic linkage between the competent Russian authorities and the SystÃ ¨me intÃ ©grÃ © de gestion de licences (hereinafter referred to as SIGL) as established by the Community. The Community will ensure full technical and financial assistance in setting up such linkage, within the liits of TACIS programme. In case of significant and unjustified discrepancies between the information received through the electronic linkage with SIGL and the export authorisations submitted to the competent authorities of the Community, either Party may request consultations under Article 5 of the Agreement in order to identify the reasons for the discrepancies. Should these discrepancies be due to fraudulent transhipment of products not originating in Russia the Parties will agree appropriate measures in order to avoid their recurrence. This system of double checking shall be maintained for as long as both Parties so desire. 7. Following a request from one Party the other Party shall provide data on a monthly basis in respect of its exports of the specific categories of textile products exported to the Party making the request. Article 5 1. Save where it is otherwise provided, the special consultation procedures referred to in this Agreement shall be governed by the following rules:  any request for consultations shall be notified in writing to the other Party,  the request for consultation shall be followed within 15 days of the notification by a statement setting out the reasons and circumstances which, in the opinion of the requesting Party, justify the submission of such a request,  the Parties shall enter into consultations within one month of notification of the request at the latest, with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest. 2. If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the application of this Agreement. Any consultations held under this Article shall take place in a spirit of cooperation and with a desire to reconcile the differences between the Parties. Article 6 1. This Agreement shall apply provisionally from the date of signature and shall enter into force on the first day of the month following the date on which the Parties notify each other of the completion of the procedures necessary for that purpose. 2. This Agreement shall be in force for the duration of the Partnership and Cooperation Agreement. 3. Either Party may at any time propose to hold consultations in accordance with Article 5 with a view to agreeing amendments to this Agreement. 4. Without prejudice to the removal of restrictions laid down by Article 1, the operation of this Agreement shall in any event be reviewed if Russia becomes a Member of the WTO during the validity of this Agreement. 5. Either Party may, at any time, denounce this Agreement by notifying the other Party in written form. This Agreement shall cease to apply six months after the date of such notification. 6. The Annexes attached to this Agreement shall form an integral part thereof. Article 7 This Agreement shall be drawn up in duplicate in the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish, Swedish and Russian languages, each of these texts being equally authentic. Done at Brussels, 23 July 1998. For the Russian Federation For the European Community ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres. 2. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression babies garments' is used, this is meant to cover garments up to and including commercial size 86. GROUP I A Category Description CN code 1997 Table of equivalence pieces/kg g/piece (1) (2) (3) (4) 1 Cotton yarn, not put up for retail sale 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 26 00 5205 27 00 5205 28 00 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 46 00 5205 47 00 5205 48 00 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2 (a) Of which: Other than unbleached or bleached 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 (a) Of which: Other than unbleached or bleached 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 GROUP I B 4 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 6,48 154 5 Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bedjackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 4,53 221 6 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 1,76 568 7 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 5,55 180 8 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 6205 10 00 6205 20 00 6205 30 00 4,60 217 GROUP II A 9 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton 5802 11 00 5802 19 00 ex 6302 60 00 20 Bedlinen, other than knitted or crocheted 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22 (a) Of which acrylic ex 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 23 Yarn of staple or waste artificial fibres, not put up for retail sale 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 (a) Of which: Cotton corduroy 5801 22 00 39 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 GROUP II B 12 Pantyhose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 24,3 pairs 41 13 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 17 59 14 Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 6201 13 90 6210 20 00 0,72 1 389 15 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 0,84 1 190 16 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boys' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 0,80 1 250 17 Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6203 31 00 6203 32 90 6203 33 90 6203 39 19 1,43 700 18 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 10 6207 91 90 6207 92 00 6207 99 00 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 Handkerchiefs, other than knitted or crocheted 6213 20 00 6213 90 00 59 17 21 Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 2,3 435 24 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 10 6107 91 90 6107 92 00 ex 6107 99 00 Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knitted or crocheted 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 3,9 257 26 Women's or girls' dresses, of wool, of cotton or of man-made fibres 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 3,1 323 27 Women's or girls' skirts, including divided skirts 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 2,6 385 28 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or of man-made fibres 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 1,61 620 29 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; women's or girls' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 1,37 730 31 BrassiÃ ¨res, woven, knitted or crocheted 6212 10 00 18,2 55 68 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 Tracksuits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 6112 11 00 6112 12 00 6112 19 00 1,67 600 76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6211 32 10 6211 33 10 Women's or girls' aprons, smock overalls and other industrial or occupational clothing, other than knitted or crocheted 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 42 10 6211 43 10 77 Ski suits, other than knitted or crocheted ex 6211 20 00 78 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 GROUP III A 33 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide 5407 20 11 Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 6305 32 81 6305 32 89 6305 33 91 6305 33 99 34 Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 5407 20 19 35 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 00 5407 43 00 5407 44 00 5407 51 00 5407 52 00 5407 53 00 5407 54 00 5407 61 10 5407 61 30 5407 61 50 5407 61 90 5407 69 10 5407 69 90 5407 71 00 5407 72 00 5407 73 00 5407 74 00 5407 81 00 5407 82 00 5407 83 00 5407 84 00 5407 91 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 35 (a) Of which: Other than unbleached or bleached ex 5407 10 00 ex 5407 20 90 ex 5407 30 00 5407 42 00 5407 43 00 5407 44 00 5407 52 00 5407 53 00 5407 54 00 5407 61 30 5407 61 50 5407 61 90 5407 69 90 5407 72 00 5407 73 00 5407 74 00 5407 82 00 5407 83 00 5407 84 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 (a) Of which: Other than unbleached or bleached ex 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37 (a) Of which: Other than unbleached or bleached 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 ex 5803 90 50 ex 5905 00 70 38 A Knitted or crocheted synthetic curtain fabric including net curtain fabric 6002 43 11 6002 93 10 38 B Net curtains, other than knitted or crocheted ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 00 5402 32 00 5402 33 00 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 00 5402 52 00 5402 59 10 5402 59 90 5402 61 00 5402 62 00 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 Yarn of continuous man-made fibres, not put up for retail sale 5401 20 10 Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn, put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 5109 10 10 5109 10 90 5109 90 10 5109 90 90 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5111 11 11 5111 11 19 5111 11 91 5111 11 99 5111 19 11 5111 19 19 5111 19 31 5111 19 39 5111 19 91 5111 19 99 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 10 5112 11 90 5112 19 11 5112 19 19 5112 19 91 5112 19 99 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 Cotton, carded or combed 5203 00 00 53 Cotton gauze 5803 10 00 54 Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning 5507 00 00 55 Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 Yarn of staple synthetic fibres (including waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 58 Carpets, carpetines and rugs, knotted (made up or not) 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 59 Carpets and other textile floor coverings, other than carpets of category 58 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 5805 00 00 61 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62. Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 62 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) 5606 00 91 5606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven 5807 10 10 5807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like 5808 10 00 5808 90 00 Embroidery, in the piece, in strips or in motifs 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 00 6002 20 31 6002 43 19 65 Knitted or crocheted fabric other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 GROUP III B 10 Gloves, mittens and mitts, knitted or crocheted 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 20 6116 10 80 6116 91 00 6116 92 00 6116 93 00 6116 99 00 17 pairs 59 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 32 11 ex 6305 32 90 6305 33 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 67 (a) Of which: Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 6305 32 11 6305 33 10 69 Women's or girls' slips and petticoats, knitted or crocheted 6108 11 10 6108 11 90 6108 19 10 6108 19 90 7,8 128 70 Pantyhose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) 6115 11 00 6115 20 19 Women's full-length hosiery of synthetic fibres 6115 93 91 30,4 pairs 33 72 Swimwear, of wool, of cotton or of man-made fibres 6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 9,7 103 74 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 1,54 650 75 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 0,80 1 250 84 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 6214 20 00 6214 30 00 6214 40 00 6214 90 10 85 Ties, bow-ties and cravats not knitted or crocheted, of wool, of cotton or of man-made fibres 6215 20 00 6215 90 00 17,9 56 86 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 6212 20 00 6212 30 00 6212 90 00 8,8 114 87 Gloves, mittens and mitts, not knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories, other than for babies, other than knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 ex 6217 90 00 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents 6306 21 00 6306 22 00 6306 29 00 93 Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip ex 6305 20 00 ex 6305 32 90 ex 6305 39 00 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 5603 11 10 5603 11 90 5603 12 10 5603 12 90 5603 13 10 5603 13 90 5603 14 10 5603 14 90 5603 91 10 5603 91 90 5603 92 10 5603 92 90 5603 93 10 5603 93 90 5603 94 10 5603 94 90 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 32 90 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 5609 00 00 5905 00 10 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00 5901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00 5904 91 10 5904 91 90 5904 92 00 Rubberised textile fabrics, not knitted or crocheted, excluding those for tyres 5906 10 10 5906 10 90 5906 99 10 5906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio backcloths or the like, other than of category 100 5907 00 10 5907 00 90 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ex 5607 90 00 109 Tarpaulins, sails, awnings, and sun-blinds 6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 110 Woven pneumatic mattresses 6306 41 00 6306 49 00 111 Camping goods, woven, other than pneumatic mattresses and tents 6306 91 00 6306 99 00 112 Other made up textile articles, woven, excluding those of categories 113 and 114 6307 20 00 ex 6307 90 99 113 Floorcloths, dishcloths and dusters, other than knitted or crocheted 6307 10 90 114 Woven fabrics and articles for technical uses 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 GROUP IV 115 Flax or ramie yarn 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 Woven fabrics of flax or of ramie 5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 00 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven-pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted ex 6214 90 90 GROUP V 124 Synthetic staple fibres 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A Synthetic filament yarn (continuous) not put up for retail sale, other than yarn of category 41 5402 41 00 5402 42 00 5402 43 00 125 B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 10 10 5404 10 90 5404 90 11 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 Artificial staple fibres 5502 00 10 5502 00 40 5502 00 80 5504 10 00 5504 90 00 5505 20 00 127 A Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 5403 31 00 ex 5403 32 00 5403 33 10 127 B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00 ex 5604 90 00 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130 A Silk yarn other than yarn spun from silk waste 5004 00 10 5004 00 90 5006 00 10 130 B Silk yarn other than of category 130 A; silk-worm gut 5005 00 10 5005 00 90 5006 00 90 ex 5604 90 00 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 30 00 133 Yarn of true hemp 5308 20 10 5308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horsehair 5113 00 00 136 Woven fabrics of silk or of silk waste 5007 10 00 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 137 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90 ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90 ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man-made fibres ex 6301 90 90 142 Carpets and other textile floor coverings of sisal, of other fibres of the Agave family or of Manila hemp ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 144 Felt of coarse animal hair 5602 10 35 5602 29 10 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp 5607 30 00 ex 5607 90 00 146 A Binder or baler twine for agricultural machines, of sisal or other fibres of the Agave family ex 5607 21 00 146 B Twine, cordage, ropes and cables of sisal or other fibres of the Agave family, other than the products of category 146 A ex 5607 21 00 5607 29 10 5607 29 90 146 C Twine, cordage, ropes and cables, whether or not plaited or braided, of jute or of other textile bast fibres of heading No 5303 5607 10 00 147 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed 5003 90 00 148 A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 10 5307 10 90 5307 20 00 148 B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90 ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm; sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5310 10 10 ex 5310 90 00 5905 00 50 6305 10 90 151 A Floor coverings of coconut fibres (coir) 5702 20 00 151 B Carpets and other textile floor coverings, of jute or of other textile bast fibres, other than tufted or flocked ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (including cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed 5003 10 00 Wool not carded or combed 5101 11 00 5101 19 00 5101 21 00 5101 29 00 5101 30 00 Fine or coarse animal hair, not carded or combed 5102 10 10 5102 10 30 5102 10 50 5102 10 90 5102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10 10 5103 10 90 5103 20 10 5103 20 91 5103 20 99 5103 30 00 Garnetted stock of wool or fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garnetted stock) 5301 10 00 5301 21 00 5301 29 00 5301 30 10 5301 30 90 Ramie and other vegetable textile fibres raw or processed but not spun: tow, noils and waste, other than coir and abaca of heading No 5304 5305 91 00 5305 99 00 Cotton, not carded or combed 5201 00 10 5201 00 90 Cotton waste (including yarn waste and garnetted stock) 5202 10 00 5202 91 00 5202 99 00 True hemp (Cannabis sativa L.), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 00 5302 90 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but not spun: tow, noils and waste of abaca (including yarn waste and garnetted stock) 5305 21 00 5305 29 00 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5303 10 00 5303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow, noils and waste of such fibres (including yarn waste and garnetted stock) 5304 10 00 5304 90 00 5305 11 00 5305 19 00 5305 91 00 5305 99 00 156 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 6106 90 30 ex 6110 90 90 157 Garments, knitted or crocheted, other than those of categories 1 to 123 and of category 156 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 10 6206 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6214 10 00 Ties, bow-ties and cravats of silk or silk waste 6215 10 00 160 Handkerchiefs of silk or silk waste 6213 10 00 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 ANNEX II (The full descriptions of the categories listed in this Annex are to be found in Annex I to the Agreement) Categories: 1, 2, 2(a), 3, 4, 5, 6, 7, 8, 9, 12, 13, 15, 16, 20, 21, 22, 24, 29, 33, 37, 39, 50, 74, 83, 90, 115, 117 and 118.